United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1762
Issued: March 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 20, 2012 appellant filed a timely appeal of an August 7, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that she abandoned
her hearing request. As more than 180 days have lapsed from the issuance of OWCP’s last merit
decision dated January 30, 2012 to the filing of the current appeal on August 20, 2012, the Board
has no jurisdiction over the merits of this case.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the nonmerit decision.

1

An appeal of final adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request
for a hearing.
FACTUAL HISTORY
By decision dated February 10, 2010, OWCP accepted that appellant, then a 42-year-old
student trainee, sustained a lumbar sprain due to factors of her federal employment on
July 7, 2009.
On February 28, 2010 appellant filed a claim for disability compensation for the period
September 15, 2009 through February 28, 2010. By decision dated June 4, 2010, OWCP denied
appellant’s claim on the basis that the medical evidence was not sufficient to establish total
disability for the period claimed.
In a November 18, 2011 letter, OWCP acknowledged receipt of appellant’s request to
authorize physical therapy and requested additional information. By decision dated January 30,
2012, OWCP denied what it had characterized as appellant’s recurrence claim on the basis that
the medical evidence failed to establish disability causally related to the accepted injury.
On February 21, 2012 appellant requested an oral hearing before an OWCP hearing
representative arguing that she had not filed a claim for recurrence.
In a May 9, 2012 notice, OWCP’s Branch of Hearings and Review scheduled an oral
hearing via video teleconference for 9:30 a.m. local time on June 29, 2012. It provided appellant
with an address in Seattle, Washington for the hearing. OWCP advised appellant that
postponement of the hearing would only render limited circumstances. The notice was mailed to
appellant’s address of record.
On June 29, 2012 appellant failed to participate in the video teleconference hearing.
By decision dated August 7, 2012, an OWCP hearing representative found that, as
appellant had failed to appear at the hearing, she had abandoned her request. There was no
evidence that she contacted OWCP prior to or subsequent to the scheduled hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.4 OWCP has the burden of proving that it mailed notice of a
3

Id. at § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

Id. at § 10.617(b).

2

scheduled hearing to a claimant.5 Section 10.622(f) of OWCP regulations provide that a
claimant who fails to appear at a scheduled hearing may request in writing within 10 days after
the date set for the hearing that another hearing be scheduled.6 Where good cause for failure to
appear is shown, another hearing will be scheduled and conducted by teleconference. The failure
of the claimant to request another hearing within 10 days, or the failure of the claimant to appear
at the second scheduled hearing without good cause shown, shall constitute abandonment of the
request for a hearing. Where good cause is shown for failure to appear at the second scheduled
hearing, review of the matter will proceed as a review of the written record.7 Where it has been
determined that a claimant has abandoned his or her right to a hearing, OWCP will issue a formal
decision finding that the claimant has abandoned his or her request for a hearing.8
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned her request
for a hearing.
The record establishes that on May 9, 2012, in response to appellant’s timely request for
an oral hearing, the Branch of Hearings and Review mailed a notice of the scheduled video
teleconference hearing to be held on June 29, 2012 at 9:30 a.m. local time in Seattle,
Washington. The hearing notice was properly mailed to appellant’s last known address of
record. As the Board has held, in the absence of evidence to the contrary, a letter properly
addressed and mailed in the due course of business is presumed to have been received by
addressee in due course. This is known as the mailbox rule.9 The Board finds that the notice
was sent more than 30 days prior to the scheduled hearing date of June 29, 2012. The record
establishes that appellant did not appear at the appointed time. Further, she did not request a
postponement of the hearing prior to June 29, 2012 or explain her failure to appear at the hearing
within 10 days of the scheduled hearing. Thus, the Board finds that appellant abandoned her
request for a hearing.
On appeal appellant argues the merits of her claim. As noted above, more than 180 days
have lapsed from the issuance of OWCP’s last merit decision dated January 30, 2012 to the filing
of the current appeal on August 20, 2012; therefore, the Board has no jurisdiction over the merits
of the case.10

5

See M.B., Docket No. 10-1077 (issued March 17, 2011).

6

20 C.F.R. § 10.622(f).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
9

See, e.g., Kenneth E. Harris, 54 ECAB 502 (2003).

10

See supra note 1.

3

CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request
for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the August 7, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

